Case: 12-50487       Document: 00512241302         Page: 1     Date Filed: 05/14/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           May 14, 2013
                                     No. 12-50487
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

SPURGEON L. WILLIAMS, III,

                                                  Plaintiff-Appellant

v.

JAIME GUZMAN, #77, Magistrate Detention Officer; JOHNNY J. LOPEZ,
#1480, San Antonio Police Officer,

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:12-CV-240


Before JOLLY, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:*
       Spurgeon L. Williams, III, Texas prisoner # 1667311, seeks leave to
proceed in forma pauperis (IFP) to appeal the district court’s dismissal of his 42
U.S.C. § 1983 complaint as frivolous and for failure to state a claim. Williams
alleged in his complaint that the defendants had assaulted him and had used
excessive force. The district court found that his complaint failed to allege more
than a de minimis injury and that, pursuant to Heck v. Humphrey, 512 U.S. 477


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-50487     Document: 00512241302      Page: 2    Date Filed: 05/14/2013

                                  No. 12-50487

(1994), Williams’ conviction for assault of a public servant involving bodily injury
barred his claim for use of excessive force arising from the same incident. The
district court denied his motion for leave to proceed IFP on appeal, certifying
that his appeal would not be taken in good faith. See 28 U.S.C. § 1915(a)(3).
      By moving for leave to proceed IFP, Williams is challenging the district
court’s certification that his appeal is not taken in good faith. See Baugh v.
Taylor, 117 F.3d 197, 202 (5th Cir. 1997); FED. R. APP. P. 24(a)(5). A motion for
leave to proceed IFP on appeal “must be directed solely to the trial court’s
reasons for the certification decision.” Baugh, 117 F.3d at 202.
      Williams does not address the district court’s determination that he failed
to allege more than a de minimis injury and that his claims were barred by Heck.
Accordingly, he has abandoned any challenge to those determinations, see
Brinkmann v. Dallas Cnty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
1987), and has failed to demonstrate that his “appeal involves legal points
arguable on their merits.” Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983)
(internal quotation marks and citation omitted). Because Williams has not
shown that his appeal involves a nonfrivolous issue, we deny his motion to
proceed IFP on appeal and dismiss his appeal as frivolous. See Baugh, 117 F.3d
at 202 & n.24; 5TH CIR. R. 42.2.         Williams’ remaining motions, for the
appointment of counsel and for leave to seek discovery, also are denied.
      The district court’s dismissal of the complaint as frivolous and this court’s
dismissal of his appeal as frivolous count as two strikes for purposes of 28 U.S.C.
§ 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996).
Williams has at least one other strike resulting from the dismissal of a frivolous
complaint. See Williams v. Tucker, No. 5:09-CV-633 (W.D. Tex. Oct. 1, 2009).
As Williams has accumulated at least three strikes under § 1915(g), he may not
proceed IFP in any civil action or appeal filed in a court of the United States
while he is incarcerated or detained in any facility unless he is under imminent
danger of serious physical injury. See § 1915(g). Williams is further warned

                                         2
    Case: 12-50487     Document: 00512241302      Page: 3   Date Filed: 05/14/2013

                                  No. 12-50487

that any future frivolous or repetitive filings in this court or any court subject
to this court’s jurisdiction will subject him to additional sanctions.
      MOTIONS DENIED; APPEAL DISMISSED; § 1915(g) BAR IMPOSED.




                                        3